955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael SINDRAM, Plaintiff-Appellant,v.Arthur M. AHALT;  Vincent J. Femia;  RangarathManthripragada;  Gary A. Courtois;  Joseph G. Poirier;Robin J. Derwin;  William Parker;  Richard P. Gilbert;Robert C. Murphy;  Robert F. Sweeney;  R. Russell Sadler;John R. Hargrove, Hon.;  Catherine C. Blake;  Mr. Phillips;Mr. Sprouse;  Mr. Butzner;  Joseph F. Spaniol, Jr.;  Mrs.Spagnola;  William H. Rehnquist, Defendants-Appellees.Michael SINDRAM, Plaintiff-Appellant,v.Arthur M. AHALT;  Vincent J. Femia;  RangarathManthripragada;  Gary A. Courtois;  Joseph G. Poirier;Robin J. Derwin;  William Parker;  Richard P. Gilbert;Robert C. Murphy;  Robert F. Sweeney;  R. Russell Sadler;John R. Hargrove, Hon.;  Catherine C. Blake;  Mr. Phillips;Mr. Sprouse;  Mr. Butzner;  Joseph F. Spaniol, Jr.;  Mrs.Spagnola;  William H. Rehnquist, Defendants-Appellees.
Nos. 91-2579, 91-2625.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1991.Decided Feb. 21, 1992.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CA-90-689-S)
Michael Sindram, appellant pro se.
Geoffrey Robert Garinther, Office of the United States Attorney, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Michael Sindram appeals the district court's order granting judgment in favor of the Defendants on immunity grounds in an action removed from state court (No. 91-2579).   He also appeals the district court's denial of his motion for reconsideration (No. 91-2625).   Our review of the record and the district court's opinion reveals that these appeals are without merit.   Accordingly, we deny leave to appeal in forma pauperis and dismiss the appeals on the reasoning of the district court.   Sindram v. Ahalt, No. CA-90-689-S (D.Md. May 22, 1991;  June 14, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
DISMISSED.